Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2020 has been entered.


EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S COMMENT

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020, 12/29/2020 and 9/14/2020 was filed after the mailing date of the Final Office Action on 4/14/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

3.	Claims 1-13 and 15-21 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 

5.	Applicant’s remarks/amendments filed 9/14/2020, with respect to the independent claims 1, 15 and 20 have been fully considered and finds the claims allowable. 

Applicant argues on page 7 of the remarks regarding the rejection of Claim 1 on the ground of non-statutory double patenting over claim 1 of co-pending Application No. 15/921,414 in view of Schrock et al. (US 20100063778 A1) and Claims 1,3, 4, 6, 8, 9, 11, 12, 13 and 20 on the ground of nonstatutory double patenting over claims 1, 4-7, 9-11, 18 and 24 of copending Application No. 16/311,813 in view of Schrock et al. (US 20100063778 A1), that, “Applicant notes that examination of the claims is ongoing and that the claims may not be in their final form. Accordingly, Applicant will consider filing a Terminal Disclaimer in compliance with 37 C.F.R. § 1.321(b) (1) to obviate these rejections when the claims are otherwise deemed allowable. Applicant respectfully requests that the double patenting rejections be held in abeyance until the claims are otherwise indicated to be allowable”.

Applicant’s argument regarding the rejection of Claim 1 on the ground of non-statutory double patenting over claim 1 of co-pending Application No. 15/921,414 in view of Schrock et al. (US 20100063778 A1) and Claims 1, 3, 4, 6, 8, 9, 11, 12, 13 and 20 on the ground of nonstatutory double patenting over claims 1, 4-7, 9-11, 18 and 24 of copending Application No. 16/311,813 in view of Schrock et al. (US 20100063778 A1) have been fully considered. However applicant has amended the claims filed on 6/15/2020 and the reference Schrock applied to the Final Office Action mailed on 4/14/2020 does not teach the amended limitation. Therefore the ground of non-statutory double patenting double patenting over claim 1 of co-pending Application No. 15/921,414 in view of Schrock et al. (US 20100063778 A1) and Claims 1, 3, 4, 6, 8, 9, 11, 12, 13 and 20 on the ground of nonstatutory double patenting over claims 1, 4-7, 9-11, 18 and 24 of copending Application No. 16/311,813 in view of Schrock et al. (US 20100063778 A1) has been withdrawn.

Applicant argues on page 7-12 of the remarks regarding the rejection of independent claims 1, 15 and 20 under 35 U.S.C. § 103 as being unpatentable over Beers et al. (US 20090272007 A1) in view of Schrock et al. (US 20100063778 A1), that, “Claim 1 recites the sensor signal includes information “about a change in an electric field that is produced in a foot-receiving cavity of the article of footwear” and “a characteristic of the electric field in the foot-receiving cavity of the article of footwear is influenced by a proximity of a foot to the sensor while the foot is disposed inside of the foot-receiving cavity of the article of footwear.” Applicant cannot discern from Schrock and/or from the reasoning in the Office Action what part or parts of a force-sensitive resistor can be understood to correspond to the claimed sensor signal from a sensor that produces an electric field “in a foot-receiving cavity of the footwear" and the electric field is influenced by a proximity of a foot to the sensor when the foot is disposed inside of the foot receiving cavity of the article.
Since Schrock fails to address the deficiencies in Beers, Applicant respectfully submits that the references, alone or in combination, fail to show all elements of claim 1 and therefore no prima facie case of obviousness presently exists. Applicant requests reconsideration and withdrawal of the rejection of claim 1”.
Similar argument for independent claims 15 and 20.

Applicant’s argument regarding the rejection of independent claims 1, 15 and 20 under U.S.C. § 103 as being unpatentable over Beers et al. (US 20090272007 A1) in view of Schrock et al. (US 20100063778 A1), is persuasive because of the applicant’s amendment filed on 6/15/2020. Therefore, the rejection of claims 1, 15 and 20 have been withdrawn.

Claims 1-13 and 15-21 are allowed in view of the applicant’s amendment filed 6/15/2020. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

receiving a sensor signal from a sensor that is coupled to an article of footwear;
the sensor signal includes information received over time about a change in an electric field that is produced in a foot-receiving cavity of the article of footwear by the sensor and a characteristic of the electric field in the foot-receiving cavity of the article of footwear is influenced by a proximity of a foot to the sensor while the foot is disposed inside of the foot-receiving cavity of the article of footwear;

Beers et al. (US 20090272007 A1) and Schrock et al. (US 20100063778 A1) are regarded as the closest prior art to the invention of claim 1. Beers discloses, “A footwear, and in particular the present invention relates to an automatic lacing system for an article of footwear (Paragraph [0002] Line 1-3). A method of adjusting an automatic lacing system of an article of footwear (Paragraph [0044] Line 1-3). Automatic lacing system 122 and automatic ankle cinching system 124 could be activated using one or more sensors to detect the presence of a foot (Paragraph [0009] Line 8-10). Referring back to FIG. 16, automatic lacing system 122 may include one or more sensors that can be used to determine when automatic lacing system 122 should tighten or loosen upper 102. Examples of different types of sensors that may be used include, but are not limited to, weight sensors, light sensors, audio sensors, heat sensors, as well as other types of sensors (Paragraph [0145] Line 1-7). With this arrangement, control system 1650 may receive signals from weight sensor 1606 to determine if strap moving mechanism 1202 should be activated (Paragraph [0145] Line 12-15). With this arrangement, as a foot is inserted into upper 102 and pressed against heel portion 1797, a signal may be sent to control system 1650 to activate strap moving mechanism 1202. At this point, control system 1650 may send a signal to activate strap moving mechanism 1202 in order to tighten upper 102 by moving strap set 115 (Paragraph [0148] Line 3-8). A sensor may be used to provide information related to the tightness of a strap set. In some cases, the sensor can be applied to a portion of the strap set to determine if the strap set is tightened properly. In other cases, the sensor can be applied at the motor. By measuring the torque or force needed by the motor to continue moving the straps of  Referring to FIG. 18, automatic lacing system 122 has been activated. In the current embodiment, motor 1230 may receive a signal from control system 1650 disposed within sole 104 (see FIG. 17). In particular, motor 1230 could receive a signal from control system 1650 that weight sensor 1606 has been activated (Paragraph [0156] Line 1-6)”. However Beers does not disclose that the sensor signal includes information received over time about a change in an electric field that is produced in a foot-receiving cavity of the article of footwear by the sensor and a characteristic of the electric field in the foot-receiving cavity of the article of footwear is influenced by a proximity of a foot to the sensor while the foot is disposed inside of the foot-receiving cavity of the article of footwear. Schrock teaches, “A footwear having a sensor system and method. An article of footwear that includes an upper member and a sole structure, with a sensor system connected to the sole structure (Paragraph [0004] Line 1-4). The force-sensitive resistor shown in FIG. 8 contains first and second electrodes or electrical contacts 240, 242 and a force-sensitive resistive material 244 disposed between the electrodes 240, 242 to electrically connect the electrodes 240, 242 together. When pressure is applied to the force-sensitive material 244, the resistivity and/or conductivity of the force-sensitive material 244 changes, which changes the electrical potential between the electrodes 240, 242. The change in resistance can be detected by the sensor system 212 to detect the force applied on the sensor 216 (Paragraph [0076] Line 1-10)”. However Schrock does not disclose that the change in an electric field is produced in a foot-receiving cavity of the article of footwear by the sensor and a characteristic of the electric field in the foot-receiving cavity of the article of footwear is influenced by a proximity of a foot to the sensor while the foot is disposed inside of the foot-receiving cavity of the article of footwear. Therefore, the invention of Beers and Schrock even if modified, do not receiving a sensor signal from a sensor that is coupled to an article of footwear; the sensor signal includes information received over time about a change in an electric field that is produced in a foot-receiving cavity of the article of footwear by the sensor and a characteristic of the electric field in the foot-receiving cavity of the article of footwear is influenced by a proximity of a foot to the sensor while the foot is disposed inside of the foot-receiving cavity of the article of footwear” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art reference.

Claims 2-13 are allowed by virtue of their dependence from claim 1. 

Regarding claim 15, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a proximity sensor coupled to an article of footwear and configured to provide a sensor signal indicating a change in an electric field produced in a foot-receiving portion of the footwear by the sensor and a characteristic of the electric field in the foot-receiving portion of the footwear is influenced by a corresponding change in proximity of a foot to the sensor over time and while the foot is disposed inside of the article of footwear;

The most pertinent prior art of record to Beers et al. (US 20090272007 A1) and Schrock et al. (US 20100063778 A1), failed to specifically teach the invention as claimed. However, the invention of Beers et al. and Schrock, even if modified, do not alone or in combination with the a proximity sensor coupled to an article of footwear and configured to provide a sensor signal indicating a change in an electric field produced in a foot-receiving portion of the footwear by the sensor and a characteristic of the electric field in the foot-receiving portion of the footwear is influenced by a corresponding change in proximity of a foot to the sensor over time and while the foot is disposed inside of the article of footwear” and also in combination with all other elements in claim 15 distinguish the present invention from the prior art. 

Claims 16-19 and 21 are allowed by virtue of their dependence from claim 15. 


Regarding claim 20, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a capacitive sensor, including multiple electrodes provided at least partially outside of the housing and coupled to the processor circuit using the electrical interconnect, 
wherein the capacitive sensor is configured to produce an electric field at least partially inside of the footwear article in a foot-receiving portion of the footwear article, and 
the sensor is configured sense a proximity of a body to the electrodes using information received over time about a change in the electric field in the foot-receiving portion of the footwear article, and provide a sensor signal indicative of a changing proximity of the body to the electrodes;

a capacitive sensor, including multiple electrodes provided at least partially outside of the housing and coupled to the processor circuit using the electrical interconnect, wherein the capacitive sensor is configured to produce an electric field at least partially inside of the footwear article in a foot-receiving portion of the footwear article, and the sensor is configured sense a proximity of a body to the electrodes using information received over time about a change in the electric field in the foot-receiving portion of the footwear article, and provide a sensor signal indicative of a changing proximity of the body to the electrodes;” and also in combination with all other elements in claim 20 distinguish the present invention from the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866